16

Case 3:21-cv-00319-MMH-JRK Document 1

]

 

Carl Wescott

$210 E. Via de la Escuela
Scottsdale, AZ 85258

in propria persona

+1 936 937 2688

— carlwsoj@email.com

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

CARL WESCOTT,

Plaintiff,
VS.

JOSEPH MARTIN;
LEIGH LIGHTFOOT;

Defendants.

+ DOES | through 25

 

 

Plaintiff Carl Wescott, proceeding pro se, complains of Defendants Joseph Martin and Leigh

| Lightfoot and in support of his complaint, the Plaintiff states as follows:

PARTIES

1. The Plaintiff is an individual who resided in San Francisco, California for many years, including

during the initial years of the Parties’ partnership. The Plaintiff is currently a resident of

Scottsdale, Arizona.

2. The first Defendant, Joseph Martin (“Martin”) is an individual presently living in Florida.

Filed 03/22/21 Page 1 of 18 PagelD 1

FILER
PQHAR22 111 1330
a ut C8
nt T OF FI

Civil Action No.3 /al-ev-3IF-MM He]

PLAINTIFF’S COMPLAINT FOR
IMPOSITION OF CONSTRUCTIVE
TRUST; NEGLIGENCE, BREACH
OF FIDUCIARY DUTY; BREACH
OF CONTRACT; BREACH OF THE
COVENANT OF GOOD FAITH AND
FAIR DEALING; BREACH OF THE
SETTLEMENT; INDUCING
FIDUCIARY BREACH OF
TRUSTEE; MISAPPROPRIATION
OF TRADE SECRETS UNDER THE
DEFEND TRADE SECRETS ACT
and AN ACCOUNTING

JURY TRIAL REQUESTED

DR

 
1]

DoT Oo ODO IH DBO HP WY LY

 

Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 2 of 18 PagelD 2

The second Defendant, Leigh Lightfoot (“Lightfoot”) also presently lives in Florida. Martin and
Lightfoot were married during the initial years of the parties’ malfeasance and may still be
married.

All acts complained of herein were undertaken by Martin for the benefit of the marital
community with Lightfoot. All acts complained of herein were undertaken by Lightfoot for the
benefit of the marital community with Martin. Martin and Lightfoot worked closely together in
committing the fraudulent acts and breaches of duty complained of herein and will be referred to
collectively as “Defendants”.

In addition, upon information and belief, there are more Defendants currently unknown to
Plaintiff, which shall emerge with the benefit of legal discovery. Plaintiff is informed and
believes and thereon alleges that at all times material to this Complaint, Mr. Martin and Ms.
Lightfoot, as individuals, in addition to acting for himself and herself and on his and her own
behalf individually, as well as for the benefit of the marital community, are and were acting as
the agents, servants, employees, and/or representatives of, and with the knowledge, consent, and
permission of, and in conspiracy with, each and all of the Defendants and within the course,
scope, and authority of that agency, service, employment, representation, and conspiracy.
Plaintiff further alleges on information and belief that the acts of each of the Defendants were
fully ratified by each and all of the Defendants. Specifically, and without limitation, Plaintiff
alleges on information and belief that the actions, failures to act, breaches, conspiracy, and
misappropriations alleged herein and attributed to one or more of the specific Defendants were
approved, ratified, and/or done with the cooperation and knowledge of each and all of the

Defendants.

 
to

La

to to
bho _

bo
oe)

oo sa DN

co So

Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 3 of 18 PagelD 3

JURISDICTION
6. This Court has jurisdiction pursuant to 28 USC 1332, there being diversity of citizenship and the

amount in controversy exceeding $75,000 exclusive of fees and costs.

VENUE AND JURISDICTION
7. Venue is proper in this Court, which can assert i personam jurisdiction over these Defendants,

because the Defendants are Florida residents.

BRIEF CASE SUMMARY

8. This case is related to a partnership contract to purchase and develop property in Honduras, and
the actions of the Parties during the course of their partnership and thereafter. The Plaintiff
trusted the Defendants with his proprietary business methods and advanced significant sums to
money to them to serve as his agents on the ground as part of a five-year contract. As part of
the contract, Plaintiff lent the Defendants a six-digit sum (advances on future profits expected).
The Defendants performed poorly, absconded from the country prematurely, have not repaid
Plaintiffs loans, and have breached fiduciary duties to the Plaintiff. These acts not only have

cost Plaintiff significant sums of money and significant time and opportunity cost, but also have

destroyed any chance the partnership (and therefore all relevant parties herein) had to earn

millions of dollars in profit on the project.

 

 
td

oo a NHN WN fF

to
i)

ho
Lo

Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 4 of 18 PagelD 4

|>

 

. The Parties’ Contract

In 2006 the Plaintiff was a successful international real estate developer having recently sold out
multiple phases of a residential development in Vilcabamba, Ecuador. The Plaintiff realized
that Central and South American venues were increasingly attractive to American expatriates
because of the relatively low cost of living and the climate and scenic beauty. The Plaintiffs
business model was to identify promising parcels and do the preliminary work of development,
hiring architects, making initial infrastructural improvements, obtaining permits, and marketing
the development concept. With the permits the value of properly obtained land could go up 2 to
10+ times. The Plaintiff could then borrow against the improved value of the land to fund
infrastructure improvements and sell lots (and sometimes houses, too) through marketing

channels at a substantial profit.

. The Plaintiff's business methods (hereafter ‘Plaintiffs Trade Secrets”) were proprietary and

protectable under the California Trade Secrets Act, California Civil Code 3426 et seq. At all

times, the Plaintiff took all reasonable precautions to protect Plaintiffs Trade Secrets.

. More relevant to this Court, Plaintiff's Trade Secrets were proprietary and protectable under the

Defend Trade Secrets Act, Pub.L. 114-153, 130 Stat. 376, enacted May 11, 2016, codified

at 18 U.S.C. § 1836, et seq.

. The Plaintiffs plan was to ramp up to multiple projects which he would identify, using his

expertise, building on his track record of success. If the Plaintiff was to obtain the scale he

required, he would need trustworthy agents and partners on the ground at each location.

. The Plaintiff initially met Joseph Martin in the software industry. Martin mentioned that he and

Lightfoot owned multiple properties in Roatan, Honduras.

 
i)

oe)

mo Oo

16
17
18
19

ho

tO
to

ea aD wn &

Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 5 of 18 PageID 5

 

14.

15.

Defendants later represented themselves as competent and experienced in sales and property
management. Martin and Lightfoot planned to retire in Honduras within about five years of the
parties’ initial discussions, and already knew the area well and had many relevant contacts.
Based on those representations, the Plaintiff entered into a five-year contract with the
Defendants to manage a development project in Honduras (“the Project”) commencing in 2007.
The Project, if executed properly, would have led to millions of dollars in profits for the
Plaintiff (and an amount to Defendants that would have exceeded the amounts loaned to

Defendants).

. Under the terms of the parties’ contract, the Plainuff advanced (e.g. loaned) the Defendants

relocation expenses and living expenses of $4,000 per month.

. Under the terms of the contract and the law of California, the Defendants were agents of the

Plaintiff, entrusted with the responsibility to act on the Plaintiffs behalf and to receive monies
for the benefit of the Plaintiff. The Defendants were also entrusted with substantial loans from
the Plaintiff against future profits of the Project. Accordingly, the Defendants were fiduciaries
who owed the Plaintiff a duty of honesty, transparency, fair dealing and best efforts in

discharging their contractual responsibilities.

. The Plaintiff also entrusted the Defendants with Plaintiff's Trade Secrets with a proper and

limited disclosure in the context of the parties’ contractual and fiduciary relationship.

. The Plaintiff invested approximately $1,100,000 to buy the land for the Property and over

$500,000 in design and engineering fees. When loans to the Defendants, travel, legal expenses
and other out-of-pocket expenses are added in, the Plaintiff invested at least $2,000,000 in the

Project. With the accounting requested herein, the exact sum shall emerge.

 
Oo ~s DW

Co Oo

Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 6 of 18 PagelID 6

 

20.

22,

23,

For the first three years of the five-year contract, the Defendants lived in Honduras. However,
the Defendants essentially began their planned retirement in Honduras about five years early.
The Defendants did not devote adequate time to the Project with the result that they never even
obtained the preliminary permits for a residential subdivision on the subject property that

Plainuff had purchased.

. Plaintiff later obtained the needed permits after the Defendants left Honduras, abandoning the

project. The Defendants left Honduras when they realized that further loans would not be
forthcoming without their making progress on the project.

By this time, as the Defendants knew, the Plaintiff was experiencing acute financial difficulties,
created and or exacerbated by their own under-performance on the Project. Even though the
Defendants had breached the contract by under-performing and leaving prematurely, the
Defendants sued the Plaintiff for their last two years of compensation to which they were plainly
not entitled. The Defendants were aware that, because of financial difficulties to which they had
contributed, the Plaintiff was not in a position to hire attorneys for the purpose of defending
their lawsuit.

In the course of the Defendants lawsuit, they judicially admitted that they were partners with the
Plaintiff and they judicially admitted that they owed the Plaintiff the “highest good faith and fair
dealing in connection with the objectives of the partnership”. (Defendant’s Complaint, par. 32).

A true and correct copy of Defendant’s complaint is attached hereto as Exhibit “A”.

. On June 29, 2010 Plaintiff entered into a stipulated judgment with the Plaintiffs for $140,000

pursuant to a Settlement Agreement (“the Settlement’). A true and correct copy of the

Settlement is attached hereto as Exhibit “B”. The Settlement contained a confidentiality

6

 
toe bo

a=

Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 7 of 18 PagelD 7

 

26.

Dh

provision, paragraph 14. Paragraph 14 prohibited either party from disclosing, directly or

indirectly any “Settlement Information” (emphasis added).

. The Defendants specifically breached their fiduciary and contractual duties to the Plaintiff

during the course of the Plaintiff's bankruptcy in 2014. The Property was very difficult to sell at
that time.

It is extremely likely that the Plaintiff's Bankruptcy Trustee would have been unable to sell the
Property with the result that title and control would have reverted to the Plaintiff at the close of
the bankruptcy. The Plaintiff had been successful on other occasions in compelling his
Bankruptcy Trustee to abandon property and he had a reasonable expectation of being
successful in this instance.

However, the Defendants intervened, and in a complete breach of fiduciary duties to Plaintiff
helped the Trustee sell the subject property to a third party, unlawfully and improperly charging
a commission; unlawfully and improperly misusing the confidential information of the Plaintiff;
and unlawfully and improperly disclosing Settlement Information in the process. As the Trustee
will testify during the trial, without Defendants’ interference Trustee almost certainly would

have abandoned the property, and thus Plaintiff would have been able to develop the property.

28. Upon information and belief, Martin falsely represented himself as a real estate agent or broker.

Martin was paid a commission on the sale of the property, but Plaintiff is unaware that Martin is
a real estate broker or an agent working for and through a licensed real estate broker. Martin
also misrepresented the true value of the property to the trustee with the result that the property

was sold at an absurdly discounted “fire sale” price.

 
a

co Oo SB ST DW WT

Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 8 of 18 PagelD 8

 

29. After Plaintiff obtained permits (since the Defendants had never successfully accomplished their
first important task in their project: namely, to obtain permits for a residential subdivision) the
land was valued at almost four million dollars, more than double what the Plaintiff had invested.
With infrastructure in, developed property would have sold for a multiple of that amount, in
excess of ten million dollars, as per the licensed and bonded appraiser who evaluated the
prospects and values. The Defendants’ goal was to maliciously harm the Plaintiff and pocket an

improper and unlawful commission on the sale.

 
i)

& Ww

aA

Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 9 of 18 PagelD 9

oA

33.

tw
aN

ww
in

 

30.

31.

37.

38,

Count I - Imposition of Constructive Trust

Plaintiff realleges paragraphs 1-29 as if fully set out herein.

The Defendants have formally stipulated that they were, at all relevant times, the partners of the
Plaintiff and owed him a duty of loyalty and honesty.

The Plaintiff advanced expenses, including moving and living expenses, to the Defendants out
of the anticipated profits of the Project (“the Plaintiff's Advances”).

The Defendants expressly and/or contractually promised to use the Plaintiff's Advances for the

benefit of the Project (“The Defendants’ Promise”).

. The Defendants breached the Defendants’ Promise by failing to devote sufficient energy to the

Project and unilaterally terminating their Project efforts.

. The parties were in a confidential, partnership relationship.

. In reliance on the Defendants’ Promise, the Plaintiff relinquished control of the Plaintiff's

Advances in an amount to be determined after an accounting but believed by the Plaintiff to be
in the approximate amount of greater than $150,000.

The Defendants were unjustly enriched by their breach of the Defendants’ Promise by gaining
control of Project and partnership assets through deception and for no valid consideration.
Under principles of equity, this Court should impose a Constructive Trust on the full amount of

the Plaintiff's Advances subject to an accounting.

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 10 of 18 PagelD 10

Nm

So Oo eo HSH DH nH HE WwW

 

39.

40.

4]

| 44,

Count II - Breach of the Settlement - Martin

Plaintiff reallages paragraphs 1-29 as if fully set out herein.

The Defendant Martin breached the Settlement by gratuitously disclosing Settlement
Information directly and indirectly to the Trustee and to the extent that the Defendant misused
the Plaintiffs confidential information to effect the sale and solicited a bribe or kickback for

producing a buyer for the property.

. The Plaintiff seeks rescission of the Settlement by reason of the Defendants’ material breach

thereof.

Count III — Breach of the Covenant of Good Faith & Fair Dealing — Martin

. Plaintiff realleges paragraphs 1-29 as if fully set out herein.

3. The Plaintiff performed all conditions required of him by the Settlement or, alternatively, the

conditions were excused by the Plaintiffs Bankruptcy.

Defendant Martin interfered with the Plaintiffs right to receive the benefits of the Settlement,
by: (a) gratuitously disclosing Settlement Information directly and indirectly to the Trustee; (b)
misusing the Plaintiffs confidential information to effect the Trustee sale; (c) misrepresenting
the value of the property to the trustee; and soliciting a bribe and/or kickback for producing a

buyer for the propery.

10

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 11 of 18 PagelD 11

ho

lo

a DB WN

 

45.

46.

47

48.

49.

50.

Plaintiff has been damaged by the Defendants’ breaches of contract by the loss of amounts

loaned to the Defendants and the loss of the value of the Property sold by the Trustee and the

loss of time and related opportunity costs imposed by the Defendants’ fraudulent lawsuit.

Count IV — Inducing Fiduciary Breach of Trustee — Martin

Plaintiff realleges paragraphs 1-26 as if fully set out herein.

. Defendant Martins’ request for a “commission” in connection with the sale of the property

violated 18 USC 152 (6) as the solicitation of a bribe from the Trustee.

The Trustee beached his duty by paying Martin an unlawful commission which was in fact a
bribe. The commission was unlawful because Martin was not a licensed real estate broker, nor
an agent working for a real estate broker, and thus Martin could not legally take a percentage of
a real estate sale.

Defendant Martin wrongfully induced the Trustee to breach his trust and in doing so was acting
entirely for his own financial gain and in derogation of his judicially admitted duty to the
partnership. City of Atascadero vy. Merrill Lynch, Fenenr & Smith, (1998) 68 Cal.App.4" 462.
The Plaintiff has been damaged by Martin’s and Lightfoot’s inducement of breach of trust in
that he loaned monies to the Defendants (not repaid); he lost the (actual, full) value of the
Property sold by the Bankruptcy Trustee with the aid of Martin and Lightfoot, and incurring
opportunity costs and the loss of his time. Had Martin and Lightfoot not helped the bankruptcy

trustee sell the subject property, there’s a good chance Plaintiff could have retained the property

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 12 of 18 PagelD 12

a1.

52.

 

23:

passed through at the end of his bankruptcy. (It is very difficult to sell raw land, especially near

San Pedro Sula, frequently known in recent years as the murder capital of the world).

Count IV Breach of Fiduciary Duty — Martin & Lightfoot

Plaintiff realleges paragraphs 1-29 as if fully set out herein.

The Defendants, as Plaintiff's agents, owed Plaintiff a fiduciary duty to deal fairly and honestly

with him and to not elevate their personal interests above the interests of the Partnership. The

Defendants judicially admitted in their state court complaint that they had a duty to act in the

highest good faith in connection with the objectives of the partnership which was not dissolved

by the Stipulation of settlement.

The Plaintiff's breached their fiduciary duty to the Plaintiff in at least the following ways:

(a) By not actually working towards the goals of the project in Honduras. Defendants
essentially began their retirement years early, but accepted Plaintiff's loans and made
assurances of future progress.

(b) By suing the Plaintiff at a time they knew him to be financially vulnerable for monies to
which they knew they were not entitled;

(c) By assisting the Trustee (Janina Hoskins) in Plaintiffs bankruptcy in selling the Property to
the Plaintiff's detriment.

. The Plaintiff has been damaged by Martin’s and Lightfoot’s fiduciary breaches in that he loaned

monies to the Defendants (not repaid); he lost the (actual, full) value of the Property sold by the
Bankruptcy Trustee with the aid of Martin and Lightfoot, and incurring opportunity costs and
the loss of his time. Had Martin and Lightfoot not helped the bankruptcy trustee sell the subject
property, Plaintiff could have gleaned 8 digits of revenue from the property. A licensed and

bonded appraiser will testify at trial as to the full revenues and profits that could have been

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 13 of 18 PagelD 13

MN

co ~~ aN tn _ ta

aS ©

16
17
18
19

20
21 |

23
24

26

 

35,

56.

Ds

60.

. Plaintiff has been damaged by the Defendants’ breaches of contract by the loss of amounts

. Had the Defendants carried out their required acts and duties in the contract, Plaintiff could have

gained in developing the property, well in excess of the approximately $4 million dollar value as
permitted raw land.

Further, the Plaintiff has also lost any further profits that could have been made over the years
by reinvesting funds from the sales of this Property and thus been further damaged (“further

opportunity cost’).

Count VI Breach of Contract —- Martin & Lightfoot

Plaintiff realleges paragraphs 1-29 as if fully set out herein.

By their acts of nonfeasance, e.g. non-performance of duties, repudiation of contractual duties
mid-way through the contract and misfeasance, including fraudulently filing suit to recover
unearned compensation and also helping the Trustee sell the property to a third party, the

Defendants materially breached the parties’ Partnership Agreement.

loaned to the Defendants and the loss of the value of the Property sold by the Trustee and the

loss of time and related opportunity costs imposed by the Defendants’ fraudulent lawsuit.

gleaned 8 digits of revenue from property sales of the 150+ lots it was subdivided into.
Further, the Plaintiff has also lost any further profits (“further opportunity cost”) that could have
been made over the years by reinvesting funds from the sale of this development Property and

thus been further damaged.

 
Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 14 of 18 PageID 14

— ON wa

bh WwW VY

 

61.

63.

64.

Count VII - Misappropriation of Trade Secrets - Martin & Lightfoot

The Plaintiff realleges paragraphs 1-23 as if fully set out herein.

. Pursuant to CCP 3426.1(b)(ii) and the Defend Trade Secrets Act the Defendants acquired

confidential information belonging to Plaintiff under circumstances (e.g. a fiduciary relation)
giving rise to a duty to maintain its secrecy or limit its use.

Specifically, the Plaintiff's business model was novel and proprietary in at least the following
respects:

(a) The Plaintiff's methods for identification, valuation, and acquisition of properties;

(b) The Plaintiff's precise sequence of preliminary steps to develop properties that (1)
increased their value for further development but (11) limited the Plaintiffs initial
investment;

(c) The Plaintiffs utilization of his credibility and branding to persuade some sellers to
finance his development activities

(d) Acquisition of distressed properties and distressed debt, including non-performing notes
and loans.

The Plaintiff's Business Methods were valuable and concrete enough to be protectable under
California law. The Plaintiff had, in effect, created an intermediary position between pure land
speculation and development that differed from the function any other broker, developer, or
investor served. The Plaintiff had identified those preliminary steps of property improvement
that delivered the most appreciation in value for the least investment. Further, the Plaintiff's
exploration of concepts of purchasing distressed properties and distressed notes and mortgages

to acquire properties or cash flow also are deemed to provide exponential returns on investment

when properly applied.

 
Case 3:21-cv-00319-MMH-JRK Document 1 Filed 03/22/21 Page 15 of 18 PagelD 15

bho

fod

LA

co OD fe ss DBD

 

65,

66.

67.

68.

69.

70.

Ts

The Plaintiff took all reasonable precautions to preserve the confidentiality of Plaintiff's Trade
Secrets. The Plaintiff only disclosed Plaintiff's Trade Secrets in a contractual context such as the
Partnership Agreement that created a fiduciary relation.

The Defendants misappropriated the Plaintiffs trade secrets in connection with their solicitation
ofa bribe from the Trustee and subsequent fire sale of the property.

Upon information and belief, the Defendants conjunctively misappropriated the Plaintiff's Trade
Secrets by inducing disclosure from the Plaintiff in the context of a fiduciary and contractual
relation and then misappropriating the value by utilizing them in further investments made by
the Defendants.

The Plaintiff has been damaged by the Defendants’ acts of misappropriation by the loss of his
rightful profits (or reasonable royalty fee) for the misapplication of Plaintiff's Business Method

to later transactions by Defendants.

Count VII Accounting

Plaintiff realleges paragraphs 1-29 as if fully set out herein.

Plaintiff, as partner and principal, is entitled to an accounting of all funds misspent by the
Defendants including living expenses, loans made, and sums converted in relation to the
wrongful sale of the Property.

Plaintiff is also entitled to an accounting of all profits obtained by the Defendants as a result of

their misappropriation of Plaintiff's Trade Secrets and/or other trade secrets of Plaintiff in

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 16 of 18 PagelD 16

AY DBD wn S&S WwW LY

transactions that post-date the parties’ partnership. If applicable, the Plaintiff should be
compensated with those profits.

72. Further, the Plaintiff has also lost any further profits that could have been made over the years
by reinvesting funds from the sale of this development Property (“further opportunity cost’’) and
thus been further damaged, and the Accounting should do its best to calculate those reasonable

amounts, using the assistance of licensed professional experts.

[rest of this page blank; Prayer for Relief follows on the next page]

16

 

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 17 of 18 PagelD 17

bo

eo a1 DR WN B

=a oo

 

WHEREFORE, Plaintiff prays that this Court enter Judgement:

(a) As to Count I As to Count I for restitution of all assets and monies converted plus the imposition
of punitive damages in an amount sufficient to punish and deter similar wrongdoing in the
future;

(b) As to Count II for Breach of the Settlement, for Rescission of the Settlement Agreement;

(c) As to Count II for Breach of the Covenant of Good Faith and Fair Dealing for damages caused
by Defendant’s bad faith in an amount to be determined at trial plus the imposition of punitive
damages for the fraudulent nature of the breach;

(d) As to Count IV for inducing breach of trust, for damages caused by the Defendant’s inducement
in an amount to be determined at trial, plus the imposition of punitive damages in an amount
sufficient to punish and deter the Defendant from inducing breach of trust in the future;

(e) As to Count V for breach of Fiduciary Duty, for damages caused by Defendants’ acts of
fiduciary breach, in an amount to be determined at trial, plus the imposition of punitive damages
in an amount sufficient to punish and deter similar wrongful acts by Defendants in the future;

(f) As to Count VI for damages caused by Defendants’ breaches of contract to be proved at trial;

(g) As to Count VI, for damages caused by Defendants’ acts of misappropriation, including lost
profits and/or a reasonable royalty rate for all transactions in which Plaintiff's secrets were
misappropriated in an amount to be proved at trial plus double damages for wilfulness pursuant
to the Defend Trade Secrets Act;

(h) As to Count VII for an accounting to determine the exact amounts misappropriated and

converted by Defendants, as well as the current balance of Defendants’ debt to Plaintiff. The

 
Case 3:21-cv-00319-MMH-JRK Document1 Filed 03/22/21 Page 18 of 18 PagelD 18

hr

oD Oo DH FA Do WH Se &

16

| (j) For paralegal fees, for the Plaintiff's time in having to represent himself, while he cannot afford

 

accounting should also take in to account the full damages, including lost revenue and profits
from Defendants’ breaches and misappropriation. Further, the accounting should also calculate
the “future opportunity cost”,

(1) For all costs of this legal complaint, from filing and administrative and court reporter fees, along
with all paralegal costs and travel, copying, printing, mailing, filing, serving needed legal

documents, expert witnesses and the cost of necessary evidence.
an attorney, and for future attorneys’ fees.

(k) And for such other and further relief as this Court deems just.

Respectfully submitted,

CO We at

Carl A. Wescott, pro se

 
